           Case 1:19-cv-02428-ABJ Document 4 Filed 09/24/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


ADAM M. DOWNS                   )
                                )
                Plaintiff,      )
                                )
       vs.                      )                     Civil Action No. 1:19-cv-2428-ABJ
                                )
IESI OF NEW YORK CORPORATION, )
et al.                          )
                                )
                Defendants.     )
_______________________________ )

    NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

       Plaintiff and Defendants have reached a settlement agreement in this action. Pursuant

thereto and Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff hereby gives notice to the

Court that it voluntarily dismisses this action without prejudice.


Dated: September 24, 2019

                                              Respectfully submitted,

                                              /s/ James S. Ray
                                              James S. Ray (DC Bar No. 265082)

                                              /s/ Colleen Ray Corday
                                              Colleen Ray Corday (DC Bar No. 1022853)

                                              Law Offices of James S. Ray, PLLC
                                              108 North Alfred Street, 3rd Floor
                                              Alexandria, Virginia 22314
                                              Tel.: 703-836-8111
                                              Fax: 703-836-1888
                                              E-Mail: jrayraylaw@aol.com
                                                      cray@rayraylaw.com

                                              Counsel for Plaintiff
